NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0101n.06

                                            No. 08-1961

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                                     Feb 17, 2010
UNITED STATES OF AMERICA,                          )                           LEONARD GREEN, Clerk
                                                   )
       Plaintiff-Appellee,                         )
                                                   )   ON APPEAL FROM THE UNITED
v.                                                 )   STATES DISTRICT COURT FOR THE
                                                   )   EASTERN DISTRICT OF MICHIGAN
CORNELIUS AHMAD WARREN,                            )
                                                   )
       Defendant-Appellant.                        )
                                                   )



       Before: NORRIS, COOK, and GRIFFIN, Circuit Judges.


       COOK, Circuit Judge. Cornelius Warren appeals the district court’s denial of his motion

to suppress evidence discovered during a search of his residence. Because the district court

properly applied the good-faith exception, we affirm.


                                                  I.


       Assistant prosecuting attorney David Guinn helped police officer Renae Burnett draft an

affidavit in support of a search warrant for the residence of 1183 East Alma Street in Flint, Michigan.

The affidavit related that, one day prior, a reliable confidential informant under the direction and

control of law enforcement officers purchased cocaine from an “occupant” of the Alma Street

residence. Officer Burnett and her fellow officers observed the “occupant” leave the residence and
No. 08-1961
United States v. Warren


deliver cocaine to the informant “at or near” the premises. The confidential informant, under

constant surveillance, then transferred the cocaine purchased with police-supplied pre-recorded

currency to officers on the scene. The affidavit also referenced Burnett’s experience in drug

investigations and expressed her belief that “people who possess and sell controlled substances from

certain areas of a premises tend to have more controlled substances secreted in other areas . . . within

the premises.”


        Officer Burnett presented the affidavit to Judge Michael McAra of the 68th District Court

of Michigan. While examining the affidavit and discussing the facts of the case with Officer Burnett,

Judge McAra noticed several inaccuracies and ambiguities. When asked about these errors at the

suppression hearing, Officer Burnett explained that Prosecutor Guinn drafted the warrant by

modifying a form affidavit and neglected to change the boilerplate language in certain paragraphs.


        With Officer Burnett’s approval and assistance, the judge revised paragraphs 10, 11, and 12

by hand. In paragraphs 11 and 12, Judge McAra crossed out language erroneously indicating that

the informant had been inside of the residence; but he failed to cross out similar language in

paragraph 9. In paragraph 10, Judge McAra added language specifying that the transaction had been

previously arranged. And, in paragraph 12, he clarified that the occupant of the residence was, in

fact, the individual who sold drugs to the informant. Judge McAra and Officer Burnett initialed

some changes, but not others. After Officer Burnett swore to the truth of the corrected affidavit,

Judge McAra issued the search warrant.


                                                  -2-
No. 08-1961
United States v. Warren


        Officers executed the search warrant the day of its issuance—one day after the transaction.

When officers entered the residence, they apprehended Warren in the act of flushing a bag of crack

cocaine down the toilet. During the course of the search, officers seized approximately 32 grams of

crack, a small quantity of marijuana, a digital scale, and a semi-automatic pistol containing seven

live rounds.


        A federal grand jury indicted Warren on four counts: possession with intent to distribute five

grams or more of cocaine base, in violation of 21 U.S.C. § 841; possession with intent to distribute

marijuana, in violation of 21 U.S.C. § 841; possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c); and felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). Warren moved to suppress evidence recovered during the search

and to exclude testimony concerning oral statements made to police, arguing that the warrant lacked

sufficient facts to justify a finding of probable cause and that the good-faith exception did not apply.

Finding the existence of probable cause “a close question,” the district court refrained from

answering it and, instead, relied on the good-faith exception to deny Warren’s motion. United States

v. Warren, No. 07-20072, 2007 WL 4180741, at * 2 (E.D. Mich. Nov. 26, 2007).


        Warren entered a conditional plea of guilty to possession with intent to distribute five grams

or more of cocaine base, reserving his right to appeal the district court’s denial of his motion to

suppress. The district court sentenced him to 135 months’ imprisonment. Warren now appeals.




                                                  -3-
No. 08-1961
United States v. Warren


                                                  II.


       United States v. Leon, 468 U.S. 897 (1984), permits reviewing courts to “reject suppression

motions posing no important Fourth Amendment questions by turning immediately to a

consideration of the officers’ good faith.” Id. at 925. Like the district court, we proceed directly to

a good-faith analysis. We review the applicability of the good-faith exception de novo and examine

factual findings for clear error. See United States v. Pruitt, 458 F.3d 477, 480 (6th Cir. 2006).


       In Leon, the Supreme Court carved out a good-faith exception to the exclusionary rule,

allowing the introduction of evidence seized in reasonable reliance on a subsequently invalidated

search warrant. Leon, 468 U.S. at 922. The Court went on, however, to enumerate four

circumstances in which suppression remains an appropriate remedy: (1) where the supporting

affidavit contained knowing or reckless falsity; (2) where the issuing magistrate wholly abandoned

his or her judicial role; (3) where the affidavit so lacked probable cause as to render official belief

in its existence entirely unreasonable; or (4) where the officer’s reliance on the warrant was neither

in good faith nor objectively reasonable. United States v. Frazier, 423 F.3d 526, 533 (6th Cir. 2005)

(citing Leon, 468 U.S. at 923). Warren argues that the second and third circumstances apply.


       Warren first contends that, by excising and adding language in the affidavit, Judge McAra

abandoned his neutral judicial role, becoming “‘an adjunct law enforcement officer’” unable to

“provide valid authorization for an otherwise unconstitutional search.” Leon, 468 U.S. at 914

(quoting Lo-Ji Sales, Inc. v. New York, 442 U.S. 319, 326–27 (1979)). Judge McAra acted

                                                 -4-
No. 08-1961
United States v. Warren


unconventionally by correcting the affidavit himself, but he did not function as a “‘rubber stamp for

the police.’” Id. (quoting Aguilar v. Texas, 378 U.S. 108, 111 (1964)). On the contrary, by

scrutinizing the veracity of the affidavit and making alterations to ensure its accuracy, he executed

his Fourth Amendment duty “with a critical eye.” Frazier, 423 F.3d at 538; see also United States

v. Ramirez, 63 F.3d 937, 941–42 (10th Cir. 1995) (magistrate’s alteration of search warrant did not

call into question his neutrality or detachment); United States v. Servance, 394 F.3d 222, 231–32 (4th

Cir. 2005), vacated on other grounds, 544 U.S. 1047 (2005) (same).


       Warren also argues that the affidavit’s failure to establish a nexus between the drug deal and

the residence rendered any belief in probable cause objectively unreasonable. The good-faith

exception applies where “some modicum of evidence, however slight, . . . connect[s] the criminal

activity described in the affidavit to the place to be searched.” United States v. Laughton, 409 F.3d
744, 749 (6th Cir. 2005). In other words, the affidavit must contain more than bare “‘suspicions,

beliefs or conclusions.’” United States v. McPhearson, 469 F.3d 518, 526 (6th Cir. 2006) (quoting

United States v. Weaver, 99 F.3d 1372, 1378 (6th Cir. 1996)). The facts here—Officer Burnett’s

observation of Warren’s exit from the residence and immediate sale of cocaine to a confidential

informant one block away—satisfied that standard. See, e.g., United States v. Van Shutters, 163 F.3d
331, 336–38 (6th Cir. 1998) (applying the good-faith exception where affidavit described the

residence, the items sought, and the defendant’s counterfeiting scheme, but connected the place to




                                                 -5-
No. 08-1961
United States v. Warren


the illegal activity only by stating that the residence was “available” to the defendant); United States

v. Carpenter, 360 F.3d 591, 596 (6th Cir. 2004) (applying the good-faith exception where affidavit

stated that a road connected the residence to a nearby marijuana field).


                                                  III.


       We affirm the district court’s denial of Warren’s motion to suppress.




                                                  -6-